 



Exhibit 10.7
EXECUTION
EXHIBIT M
TO CREDIT AGREEMENT
     
 
SECURITY AGREEMENT
By
BEARINGPOINT, INC.
and
BEARINGPOINT, LLC
and
THE GUARANTORS PARTY HERETO
and
UBS AG, STAMFORD BRANCH,
as Collateral Agent
 
Dated as of May 18, 2007
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
        ARTICLE I

 
        DEFINITIONS AND INTERPRETATION

 
       
SECTION 1.1. Definitions
    2  
SECTION 1.2. Perfection Certificate
    8  
 
        ARTICLE II

 
        GRANT OF SECURITY AND SECURED OBLIGATIONS

 
       
SECTION 2.1. Grant of Security Interest
    9  
SECTION 2.2. Filings
    10   ARTICLE III

 
        PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 
       
SECTION 3.1. Delivery of Certificated Securities Collateral
    10  
SECTION 3.2. Perfection of Uncertificated Securities Collateral
    11  
SECTION 3.3. Financing Statements and Other Filings; Maintenance of
    11  
Perfected Security Interest
       
SECTION 3.4. Other Actions
    11  
SECTION 3.5. Joinder of Additional Guarantors
    13  
SECTION 3.6. Supplements; Further Assurances
    13  
SECTION 3.7. Government Contracts
    14  
 
        ARTICLE IV

 
        REPRESENTATIONS, WARRANTIES AND COVENANTS

 
       
SECTION 4.1. Title
    14  
SECTION 4.2. Validity of Security Interest
    15  
SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral
    15  
SECTION 4.4. Other Financing Statements
    15  
SECTION 4.5. Location of Inventory and Equipment
    15  
SECTION 4.6. Due Authorization and Issuance
    15  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.7. Consents, etc.
    16  
SECTION 4.8. [Reserved]
    16  
SECTION 4.9. Insurance
    16  
 
        ARTICLE V

 
        CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 
       
SECTION 5.1. Pledge of Additional Securities Collateral
    16  
SECTION 5.2. Voting Rights; Distributions; etc.
    16  
SECTION 5.3. [Reserved]
    17  
SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests
    17  
 
        ARTICLE VI

 
        CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 
       
SECTION 6.1. Grant of Intellectual Property License
    18  
SECTION 6.2. Protection of Collateral Agent’s Security
    18  
SECTION 6.3. After-Acquired Property
    19  
SECTION 6.4. Litigation
    19  
 
        ARTICLE VII

 
        CERTAIN PROVISIONS CONCERNING RECEIVABLES

 
       
SECTION 7.1. Maintenance of Records
    20  
SECTION 7.2. Legend
    20  
 
        ARTICLE VIII

 
        TRANSFERS

 
       
SECTION 8.1. Transfers of Pledged Collateral
    20  
 
        ARTICLE IX

 
        REMEDIES

 
       
SECTION 9.1. Remedies
    20  
SECTION 9.2. Notice of Sale
    22  
SECTION 9.3. Waiver of Notice and Claims
    22  
SECTION 9.4. Certain Sales of Pledged Collateral
    22  
SECTION 9.5. No Waiver; Cumulative Remedies
    24  
SECTION 9.6. Certain Additional Actions Regarding Intellectual Property
    24  

-ii-



--------------------------------------------------------------------------------



 



              Page   ARTICLE X

 
        APPLICATION OF PROCEEDS

 
       
SECTION 10.1. Application of Proceeds
    24  
 
        ARTICLE XI

 
        MISCELLANEOUS

 
       
SECTION 11.1. Concerning Collateral Agent
    25  
SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    26  
SECTION 11.3. Continuing Security Interest; Assignment
    26  
SECTION 11.4. Termination; Release
    27  
SECTION 11.5. Modification in Writing
    27  
SECTION 11.6. Notices
    27  
SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
    28  
SECTION 11.8. Severability of Provisions
    28  
SECTION 11.9. Execution in Counterparts
    28  
SECTION 11.10. Business Days
    28  
SECTION 11.11. No Credit for Payment of Taxes or Imposition
    28  
SECTION 11.12. No Claims Against Collateral Agent
    28  
SECTION 11.13. No Release
    28  
SECTION 11.14. Obligations Absolute
    29  
 
       
SIGNATURES
    S-1  
 
       
EXHIBIT 1 Form of Joinder Agreement
       
EXHIBIT 2 Form of Control Agreement Concerning Securities Accounts
       
EXHIBIT 3 Form of Control Agreement Concerning Deposit Accounts
       
EXHIBIT 4 Form of Copyright Security Agreement
       
EXHIBIT 5 Form of Patent Security Agreement
       
EXHIBIT 6 Form of Trademark Security Agreement
       

-iii-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT dated as of May 18, 2007 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by BearingPoint, Inc., a
Delaware corporation (“Parent”), BearingPoint, LLC, a Delaware limited liability
company (together with Parent, the “Borrowers”), and the Guarantors from to time
to time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrowers, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in
favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral agent pursuant
to the Credit Agreement (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”).
R E C I T A L S :
          A. The Borrowers, the Guarantors, the Collateral Agent and the lending
institutions listed therein have, in connection with the execution and delivery
of this Agreement, entered into that certain credit agreement, dated as of
May 18, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; which term shall also
include and refer to any increase in the amount of indebtedness under the Credit
Agreement and any refinancing or replacement of the Credit Agreement (whether
under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement).
          B. Each Guarantor has, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
          C. The Borrowers and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
          D. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties (as hereinafter defined) to secure
the payment and performance of all of the Secured Obligations.
          E. It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement, and (ii) the obligations of the Issuing Bank
to issue Letters of Credit that each Pledgor execute and deliver the applicable
Loan Documents, including this Agreement.
A G R E E M E N T :
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------



 



 

-2-
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter of Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Intermediary”; “Security Entitlement”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
          (b) Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement. Sections 1.03 and 1.05 of the Credit Agreement shall apply herein
mutatis mutandis.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Assignment of Claims Act” shall mean the Assignment of Claims Act of
1940 (41 U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
          “Borrowers” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.



--------------------------------------------------------------------------------



 



-3-

          “Control” shall mean (i) in the case of each Deposit Account,
“control,” as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control,” as such term is defined in Section 8-106
of the UCC, and (iii) in the case of any Commodity Contract, “control,” as such
term is defined in Section 9-106 of the UCC.
          “Control Agreements” shall mean, collectively, the Deposit Account
Control Agreement and the Securities Account Control Agreement.
          “Copyrights” shall mean, collectively, with respect to each Pledgor,
all copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 4 hereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 3 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.
          “Deposit Accounts” shall mean, collectively, with respect to each
Pledgor, (i) all “deposit accounts” as such term is defined in the UCC held by a
Pledgor and located in the United States and in any event shall include all
accounts and sub-accounts relating to any of the foregoing accounts and (ii) all
cash, funds and checks from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.
          “Excluded Accounts” shall mean, (i) Specified Accounts, (ii) accounts
containing balances of less than $300,000 at any time, and (iii) segregated
Deposit Accounts the balance of which consists exclusively of amounts subject to
Permitted Liens incurred in the ordinary course of business and not for borrowed
money.



--------------------------------------------------------------------------------



 



-4-

          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any General Intangible, contract or agreement, in each case, only to the
extent and for so long as the terms of such permit, license General Intangible,
contract or agreement or any Requirement of Law applicable thereto, validly
prohibit the creation by such Pledgor of a security interest in such permit,
license or agreement in favor of the Collateral Agent (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity);
     (b) Equipment owned by any Pledgor on the date hereof or hereafter acquired
that is subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to the provisions of the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;
     (c) any intent-to-use trademark application to the extent and for so long
as creation by a Pledgor of a security interest therein would result in the loss
by such Pledgor of any material rights therein;
     (d) motor vehicles the perfection of a security interest in which is
excluded from the Uniform Commercial Code in the relevant jurisdiction;
     (e) voting Equity Interests in any Excluded Foreign Company to the extent
(but only to the extent) required to prevent the Collateral from including more
than 65% of all voting Equity Interests in such Excluded Foreign Company;
     (f) Equipment leased by a Pledgor from a third party that is not a Pledgor
under a lease permitted by the Credit Agreement that prohibits the granting of a
Lien on such equipment;
     (g) timber to be cut, as extracted collateral and agricultural products;
     (h) Specified Accounts; and
     (i) Equity Interests in Subsidiaries held by Pledgors on the Closing Date
and shown as not being pledged on Schedule 8 to the Perfection Certificate;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a) through (i) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clause (a) through (i) above).
     “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral, (iii) any and all other rights, claims, choses-in-action
and causes



--------------------------------------------------------------------------------



 



-5-

of action of such Pledgor against any other person and the benefits of any and
all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral, including all customer or tenant lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral and all media in which or
on which any of the information or knowledge or data or records may be recorded
or stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.
          “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business, including all goodwill
connected with (i) the use of and symbolized by any Trademark or Intellectual
Property License with respect to any Trademark in which such Pledgor has any
interest, (ii) all know-how, trade secrets, customer and supplier lists,
proprietary information, inventions, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business.
          “Government Contract” shall mean a contract between any Pledgor and an
agency, department or instrumentality of the United States or any state,
municipal or local Governmental Authority located in the United States and all
obligations of any such Governmental Authority arising under any Account now or
hereafter owing by any such Governmental Authority, as account debtor, to any
Pledgor.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments,” as such term is defined in Article 9, rather than Article 3,
of the UCC.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license and distribution agreements with, and
covenants not to sue, any other party with respect to any Patent, Trademark or
Copyright or any other patent, trademark or copyright, whether such Pledgor is a
licensor or licensee, distributor or distributee under any such license or
distribution agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to



--------------------------------------------------------------------------------



 



-6-

use, exploit or practice any or all of the Patents, Trademarks or Copyrights or
any other patent, trademark or copyright.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 9 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 1 hereto.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of the Pledged Collateral or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.
          “Parent” shall have the meaning assigned to such term in the Preamble
hereof.
          “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to, and all patent applications and registrations
made by, such Pledgor (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
          “Patent Security Agreement” shall mean an agreement substantially in
the form of Exhibit 5 hereto.
          “Perfection Certificate” shall mean that certain perfection
certificate dated May 18, 2007 executed and delivered by each Pledgor in favor
of the Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate executed and delivered by the applicable Guarantor in
favor of the Collateral Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 3.5 hereof, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the Credit Agreement or upon the request of the
Collateral Agent.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedule 8 to the Perfection Certificate as



--------------------------------------------------------------------------------



 



-7-

being owned by such Pledgor and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any Subsidiary of Parent, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include any Equity Interests which
are not required to be pledged pursuant to Section 5.10(b) of the Credit
Agreement.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Pledgors’ rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Records relating thereto.
          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement or a Treasury Services Agreement if at the date of entering into such
Hedging Agreement or Treasury Services Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09 of the Credit Agreement.
          “Securities Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 2 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities and the Intercompany Notes.
          “Specified Accounts” shall mean, (i) the Deposit Account #323-237509
maintained with JPMorgan Chase Bank, N.A., or any other deposit account used for
a similar purpose under the Borrowers’ and their Subsidiaries’ contract with the
State of Texas to which such Deposit Account relates or under any other similar
contract with the State of Texas or any other counterparty (other than another
Pledgor or its Subsidiary), in each case so long as such Deposit Account is
jointly owned with the State of Texas or any other counterparty of such contract
(other than another Pledgor or its Subsidiary),



--------------------------------------------------------------------------------



 



-8-

(ii) Deposit Accounts the balance of which consists exclusively of (A) withheld
income taxes and federal, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Borrowers to be paid to the Internal
Revenue Service or state or local government agencies within the following month
with respect to employees of any of the Loan Parties and (B) amounts required to
be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on
behalf of or for the benefit of employees of one or more Loan Parties, (iii) all
segregated Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts and trust or
other fiduciary accounts, (iv) segregated Deposit Accounts the balance of which
consists exclusively of amounts subject to Permitted Liens incurred in the
ordinary course of business and not for borrowed money if the contract or other
agreement in which such Permitted Lien is granted (or the applicable Requirement
of Law) validly prohibits the creation of any other Lien on such Deposit Account
and (v) Deposit Accounts holding exclusively contributions of employees of the
Borrowers and their Subsidiaries to any employee stock purchase plan.
          “Trademarks” shall mean, collectively, with respect to each Pledgor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URL’s), domain names, corporate names
and trade names, whether registered or unregistered, owned by or assigned to
such Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Collateral Agent’s and the Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
          SECTION 1.2. Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.



--------------------------------------------------------------------------------



 



-9-

ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;  
  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter of Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Investment Property;     (vii)   all Intellectual Property
Collateral;     (viii)   the Commercial Tort Claims described on Schedule 11 to
the Perfection Certificate;     (ix)   all General Intangibles;     (x)   all
Money and all Deposit Accounts;     (xi)   all Supporting Obligations;     (xii)
  all books and records relating to the Pledged Collateral; and     (xiii)   all
Proceeds and products of each of the foregoing and all accessions to and rents,
profits and products of, each of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xii) above, the security interest created by this Agreement shall
not extend to, and the term “Pledged Collateral” shall not include, any Excluded
Property and (i) the Pledgors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, license or agreement a provision that would prohibit
the creation of a Lien on such permit, license or agreement in favor



--------------------------------------------------------------------------------



 



-10-

of the Collateral Agent unless such Pledgor believes, in its reasonable
judgment, that such prohibition is usual and customary in transactions of such
type.
          SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction in the United States any financing statements (other than fixture
filings and other filings that are required to be made in any real estate
recording office) and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Pledged
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such Pledgor
and (ii) any financing or continuation statements or other documents without the
signature of such Pledgor where permitted by law, including the filing of a
financing statement describing the Pledged Collateral as “all assets now owned
or hereafter acquired by the Pledgor or in which Pledgor otherwise has rights”.
Each Pledgor agrees to provide all information described in the immediately
preceding sentence to the Collateral Agent promptly upon request by the
Collateral Agent.
          (b) Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Pledged Collateral if filed prior to the date hereof.
          (c) Each Pledgor hereby further authorizes the Collateral Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder in any applications for or
registrations of Copyrights registered with the United States Copyright Office,
any applications for or registrations of Trademarks registered with the United
States Patent and Trademark Office or any Patents applied for or issued by the
United States Patent and Trademark Office, and naming such Pledgor, as debtor,
and the Collateral Agent, as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates or instruments
representing or evidencing the Pledged Securities in existence on the date
hereof that constitute “certificated securities” (within the meaning of the UCC)
have been delivered to the Collateral Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that the Collateral Agent has a perfected first priority security
interest therein. Each Pledgor hereby agrees that all certificates representing
or evidencing Pledged Securities acquired by such Pledgor after the date hereof
that constitute “certificated securities” (within the meaning of the UCC) shall
promptly (but in any event within five days after receipt thereof by such
Pledgor) be delivered to and held by or on behalf of the Collateral Agent
pursuant hereto. All such certificates evidencing Pledged Securities that
constitute “certificated securities” (within the meaning of the UCC) shall be in
suitable form for transfer by delivery or shall be accompanied by duly



--------------------------------------------------------------------------------



 



-11-

executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Pledged Securities, without any indication
that such Pledged Securities are subject to the security interest hereunder. In
addition, upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the right at any time to exchange certificates
representing or evidencing Pledged Securities for certificates of smaller or
larger denominations. Notwithstanding anything herein to the contrary, no
Pledgor shall be required to deliver (i) certificates evidencing Pledged
Securities of any person that is not a Subsidiary of such Pledgor or
(ii) Intercompany Notes.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected first
priority security interest in all Pledged Securities pledged by it hereunder
that are in existence on the date hereof that constitute “uncertificated
securities” (within the meaning of the UCC). Each Pledgor hereby agrees that if
any of the Pledged Securities owned by it that are issued by any Subsidiary of
Parent constitute “uncertificated securities” (within the meaning of the UCC),
then such Pledgor shall, to the extent permitted by applicable law, if necessary
or desirable to perfect a security interest in such Pledged Securities,
(i) cause such pledge to be recorded on the equityholder register or the books
of the issuer, execute any customary pledge forms or other documents necessary
or appropriate to complete the pledge and give the Collateral Agent the right to
transfer such Pledged Securities under the terms hereof and (ii) upon request by
the Collateral Agent, provide to the Collateral Agent an opinion of counsel, in
form and substance reasonably satisfactory to the Collateral Agent, confirming
such pledge and perfection thereof.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all UCC
financing statements necessary to perfect the security interest granted by it to
the Collateral Agent in respect of the Pledged Collateral, to the extent that
such perfection may be effected by the filing of UCC financing statements have
been delivered to the Collateral Agent in completed and, to the extent necessary
or appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule 5 to the Perfection Certificate. Each Pledgor
agrees that, at the sole cost and expense of the Pledgors, such Pledgor will,
except to the extent that such security interest shall be released pursuant to
the terms of the Loan Documents, maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens.
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. Each Instrument (other than any
Instrument representing Barents Group Loans, any Intercompany Note and any other
Instruments with an aggregate value not in excess of $5,000,000) pledged
pursuant to this Agreement has been properly endorsed, assigned and delivered to
the Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument



--------------------------------------------------------------------------------



 



-12-

or Tangible Chattel Paper, and such amount, together with all amounts payable
evidenced by any Instrument or Tangible Chattel Paper (other than any
Instruments representing Barents Group Loans and any Intercompany Notes) not
previously delivered to the Collateral Agent exceeds $5,000,000 in the aggregate
for all Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel
Paper shall promptly (but in any event within thirty days after receipt thereof)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 12 to the Perfection
Certificate. Upon the execution and delivery by the applicable Loan Party, the
applicable Bank and the Collateral Agent of a Deposit Account Control Agreement
in respect of such Deposit Account (other than Excluded Accounts) in accordance
with Section 5.14 of the Credit Agreement, the Collateral Agent’s security
interest in each such Deposit Account (other than the Excluded Accounts) will be
perfected by Control. No Pledgor shall hereafter establish and maintain any
Deposit Account (other than an Excluded Account) unless the Bank with which such
Deposit Account is maintained and such Pledgor shall have duly executed and
delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. The Collateral Agent agrees with each Pledgor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The provisions of this Section 3.4(b) shall not apply to any
Deposit Accounts for which the Collateral Agent is the Bank. No Pledgor shall
grant Control of any Deposit Account (other than an Excluded Account in
connection with any Permitted Lien) to any person other than the Collateral
Agent.
     (c) Securities Accounts and Commodity Accounts. (a) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts containing cash or
securities with a value in excess of $500,000 at any time other than those
listed in Schedule 12 to the Perfection Certificate. Upon the execution and
delivery by the applicable Loan Party, the applicable Securities Intermediary or
Commodity Intermediary and the Collateral Agent of a Control Agreement in
respect of any such Securities Account or Commodity Account in accordance with
Section 5.14 of the Credit Agreement, the Collateral Agent’s security interest
in each such Securities Account and Commodity Account will be perfected by
Control. No Pledgor shall hereafter establish and maintain any Securities
Account or Commodity Account with a value in excess of $500,000 at any time with
any Securities Intermediary or Commodity Intermediary unless such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Pledgor
shall have duly executed and delivered a Control Agreement with respect to such
Securities Account or Commodity Account, as the case may be. The Collateral
Agent agrees with each Pledgor that the Collateral Agent shall not give any
Entitlement Orders or instructions or directions to any issuer of uncertificated
securities, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Pledgor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such investment and withdrawal rights, would occur. The
provisions of this Section 3.4(c) shall not apply to any Financial Assets
credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary. No Pledgor shall grant Control over any Investment
Property to any person other than the Collateral Agent.



--------------------------------------------------------------------------------



 



-13-

     (d) As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to any certificated Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other person.
     (e) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims for which a
complaint or counterclaim has been filed and not dismissed with a value in
excess of $2,000,000 other than those listed in Schedule 11 to the Perfection
Certificate. If any Pledgor shall at any time hold or acquire a Commercial Tort
Claim in an amount in excess of $2,000,000 for which a complaint or counterclaim
has been filed and not dismissed, such Pledgor shall immediately notify the
Collateral Agent in writing signed by such Pledgor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of Parent which, from time to time, after the date hereof
shall be required to pledge any assets to the Collateral Agent for the benefit
of the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 1 hereto and (ii) a Perfection Certificate,
in each case, within thirty (30) days of the date on which it was acquired or
created, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Except as otherwise set
forth herein, each Pledgor shall take such further actions, and execute and/or
deliver to the Collateral Agent such additional financing statements,
amendments, assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary or appropriate in
order to create, perfect, preserve and protect the security interest in the
Pledged Collateral as provided herein and the rights and interests granted to
the Collateral Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s security interest in the Pledged Collateral or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral; provided that (i) no certificates representing securities or
Equity Interests, Instruments, Chattel Paper or Documents shall be required to
be delivered except as



--------------------------------------------------------------------------------



 



-14-

provided in Sections 3.1 and 3.4(a) hereof, (ii) no Control Agreements shall be
required except as provided in Sections 3.4(b) and 3.4(c) hereof, (iii) no
fixture filings, or other filings in any real estate recording office, shall be
required, (iv) no Pledgor shall be required to provide Control in respect of any
collateral except as provided in Sections 3.1 , 3.4(b) and 3.4(c) hereof, (v) no
filings outside the United States shall be required to be made in respect of any
Intellectual Property Collateral, (vi) no Pledgor shall be required to enter
into any agreement, give any notice or make any filing under the Assignment of
Claims Act or any similar law, rule or regulation of any Governmental Authority
except as provided in Section 3.7 hereof and (vii) no Pledgor shall be required
to deliver any Money. Without limiting the generality of the foregoing, but
subject to the proviso thereto, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Pledgor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Pledged Collateral. All of the
foregoing shall be at the sole cost and expense of the Pledgors.
          SECTION 3.7. Government Contracts.
          (a) If any Event of Default shall have occurred and be continuing,
upon the request of the Administrative Agent, each Pledgor shall, with respect
to the Government Contracts to which such Pledgor is a party, promptly deliver
to the Collateral Agent an assignment agreement with respect to all or any such
Government Contracts in form and substance reasonably acceptable to the
Collateral Agent duly executed by such Pledgor party to such Government
Contracts in compliance with the Assignment of Claims Act.
          (b) Each Pledgor hereby authorizes the Collateral Agent at any time
upon the occurrence and during the continuation of an Event of Default, to
execute a notice of assignment in form and substance acceptable to the
Collateral Agent with respect to each such Government Contract and deliver
(i) all assignment agreements and (ii) all notices of assignment to the
applicable Governmental Authority for each such Government Contract to effect
the assignment of all amounts due under such contract to the Collateral Agent or
its assignee. The Pledgors agree to use their commercially reasonable efforts in
having such notices of assignment acknowledged in writing by the appropriate
Governmental Authority.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and



--------------------------------------------------------------------------------



 



-15-

all Liens or claims of others. In addition, no Liens or claims exist on the
Securities Collateral, other than as permitted by Section 6.02 of the Credit
Agreement.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions required to be made on or after the date hereof pursuant to this
Agreement, a perfected security interest in all the Pledged Collateral to the
extent perfection in such Pledged Collateral is required hereunder. The security
interest and Lien granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement in and on the Pledged Collateral will at all
times constitute to the extent perfection in such Pledged Collateral is required
hereunder a perfected, continuing security interest therein, prior to all other
Liens on the Pledged Collateral except for Permitted Liens.
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Subject to Section 5.05 of the Credit Agreement, each Pledgor shall, at its own
cost and expense, defend title to the Pledged Collateral pledged by it hereunder
and the security interest therein and Lien thereon granted to the Collateral
Agent and the priority thereof against all claims and demands of all persons, at
its own cost and expense, at any time claiming any interest therein adverse to
the Collateral Agent or any other Secured Party other than Permitted Liens.
Except to the extent permitted under the Credit Agreement, as of the date hereof
there is no agreement, order, judgment or decree, and from and after the date
hereof no Pledgor shall enter into any agreement or take any other action, that
would restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgor’s obligations or the rights of the
Collateral Agent hereunder.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file, any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 7 to
the Perfection Certificate. No Pledgor shall execute or authorize to be filed in
any public office any financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) relating to any
Pledged Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by such Pledgor to the holders of Permitted Liens.
          SECTION 4.5. [Reserved].
          SECTION 4.6. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof that constitute capital stock of a
corporation have been, and to the extent any Pledged Securities that constitute
capital stock of a corporation are hereafter issued, such Pledged Securities
will be, upon such issuance, duly authorized, validly issued, fully paid and
non-assessable. There is no amount or other obligation owing by any Pledgor to
any issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.



--------------------------------------------------------------------------------



 



-16-

          SECTION 4.7. Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Collateral Agent, the
applicable, Pledgor agrees to use its best efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.
          SECTION 4.8. [Reserved]
          SECTION 4.9. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Collateral Agent has exercised
its right to foreclose after an Event of Default, such Net Cash Proceeds shall
be held in trust for the benefit of the Collateral Agent and immediately after
receipt thereof shall be paid to the Collateral Agent for application in
accordance with the Credit Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Collateral consisting of Pledged Securities or
Intercompany Notes constituting “certificated securities”, “instruments” or
“uncertificated securities” (in each case within the meaning of the UCC), accept
the same in trust for the benefit of the Collateral Agent and promptly (but in
any event within fifteen days after receipt thereof) deliver to the Collateral
Agent the certificates, instruments and other documents required under
Section 3.1 and Section 3.2 hereof in respect of such additional Pledged
Securities or Intercompany Notes which are to be pledged pursuant to this
Agreement.
          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of Securities
Collateral constituting “certificated securities” or “instruments” (in each case
within the meaning of the UCC) shall be forthwith delivered to the Collateral
Agent to hold as Pledged Collateral and shall, if received by any Pledgor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Pledgor and be promptly (but in any event
within fifteen days after receipt thereof) delivered to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).



--------------------------------------------------------------------------------



 



-17-

          (b) So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default, upon notice from the Collateral Agent to the Pledgors:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
          SECTION 5.3. [Reserved]
          SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) If the Equity Interests of such issuer in which a security
interest is granted hereunder are “uncertificated securities” within the meaning
of the UCC, such issuer agrees that it will comply with instructions of the
Collateral Agent with respect to the Equity Interests of such issuer without
further consent by the applicable Pledgor; and



--------------------------------------------------------------------------------



 



-18-

          (c) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.
          SECTION 6.2. Protection of Collateral Agent’s Security. Except to the
extent that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, on a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto including a levy or threat of levy or any legal
process against any Material Intellectual Property Collateral, (v) not license
any Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, without the consent of the Collateral Agent,
(vi) diligently keep adequate records respecting all Intellectual Property
Collateral



--------------------------------------------------------------------------------



 



-19-

and (vii) furnish to the Collateral Agent from time to time upon the Collateral
Agent’s request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time reasonably request.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
or if any intent-to use trademark application is no longer subject to clause
(c) of the definition of Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii) shall automatically constitute Intellectual Property Collateral as
if such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party. Each Pledgor shall, together
with each Compliance Certificate delivered to the Administrative Agent pursuant
to Section 5.01(c) of the Credit Agreement, provide to the Collateral Agent
written notice of any of the foregoing that shall have occurred during the
fiscal quarter, or the last fiscal quarter of the fiscal year, to which such
Compliance Certificate relates and, in the case of any additional Intellectual
Property Collateral that is applied for or registered with the United States
Copyright Office or applied for or registered with or issued by the United
States Patent and Trademark office, execute an instrument in form reasonably
acceptable to the Collateral Agent for filing in the United States Copyright
Office or the United States Patent and Trademark Office, as applicable.
     SECTION 6.4. Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 6.4 in accordance with
Section 10.03 of the Credit Agreement. In the event that the Collateral Agent
shall elect not to bring suit to enforce the Intellectual Property Collateral,
each Pledgor agrees, at the reasonable request of the Collateral Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.



--------------------------------------------------------------------------------



 



-20-

ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall, at such
Pledgor’s sole cost and expense, upon the Collateral Agent’s demand made at any
time after the occurrence and during the continuance of any Event of Default,
deliver all tangible evidence of Receivables, including all documents evidencing
Receivables and any books and records relating thereto to the Collateral Agent
or to its representatives (copies of which evidence and books and records may be
retained by such Pledgor). Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may transfer a full and complete copy of
any Pledgor’s books, records, credit information, reports, memoranda and all
other writings relating to the Receivables to and for the use by any person that
has acquired or is contemplating acquisition of an interest in the Receivables
or the Collateral Agent’s security interest therein without the consent of any
Pledgor.
          SECTION 7.2. Legend. At any time at which an Event of Default shall
have occurred and be continuing, each Pledgor shall legend, at the request of
the Collateral Agent and in form and manner satisfactory to the Collateral
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the Collateral
Agent for the benefit of the Secured Parties and that the Collateral Agent has a
security interest therein.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as permitted by the
Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law but without breach of the peace, and for that purpose may enter
upon any Pledgor’s premises where any of the Pledged Collateral is located,
remove such Pledged Collateral, remain present at such premises to receive
copies of all communications and remittances relating



--------------------------------------------------------------------------------



 



-21-

to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Collateral Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;
          (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
          (viii) Exercise all the rights and remedies of a secured party on
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may, to the fullest
extent permitted under applicable law, be the purchaser, licensee, assignee or
recipient of the Pledged Collateral or any part thereof at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for



--------------------------------------------------------------------------------



 



-22-

all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such person as a
credit on account of the purchase price of the Pledged Collateral or any part
thereof payable by such person at such sale. Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives, to the fullest extent permitted by law, all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall not be obligated to make any sale of the Pledged
Collateral or any part thereof regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the fullest extent permitted by law, any claims
against the Collateral Agent arising by reason of the fact that the price at
which the Pledged Collateral or any part thereof may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
notice to such Pledgor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and (iii)
all rights of redemption, appraisal, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law. The Collateral Agent shall
not be liable for any incorrect or improper payment made pursuant to this
Article IX in the absence of gross negligence or willful misconduct on the part
of the Collateral Agent. Any sale of any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, or any part
thereof, from, through or under such Pledgor.
          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
not be deemed not to have been made in a commercially reasonable manner solely
on account of



--------------------------------------------------------------------------------



 



-23-

such limitations and that, except as may be required by applicable law, the
Collateral Agent shall have no obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed not to have been made in a
commercially reasonable manner solely on account of such limitations and that,
except as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Collateral Agent, cause
any registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may reasonably request, and shall indemnify, on customary terms, and
shall use its commercially reasonable efforts to cause the issuer of the
Securities Collateral to indemnify, on customary terms, the Collateral Agent and
all others participating in the distribution of such Securities Collateral
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading.
          (d) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.



--------------------------------------------------------------------------------



 



-24-

          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.
          (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of the registered
Patents, Trademarks and/or Copyrights and Goodwill and such other documents as
are necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with



--------------------------------------------------------------------------------



 



-25-

any other sums then held by the Collateral Agent pursuant to this Agreement, in
accordance with the Credit Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Collateral Agent.
          (a) The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.
          (b) The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.
          (c) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.



--------------------------------------------------------------------------------



 



-26-

          (e) The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 5.13(a) of the Credit
Agreement. If any Pledgor fails to provide information to the Collateral Agent
about such changes on a timely basis, the Collateral Agent shall not be liable
or responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral Agent
to search for information on such changes if such information is not provided by
any Pledgor.
          SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Collateral Agent
shall be paid by the Pledgors in accordance with the provisions of Section 10.03
of the Credit Agreement. Neither the provisions of this Section 11.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this
Section 11.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,



--------------------------------------------------------------------------------



 



-27-

subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Hedging Agreement or a Treasury Services
Agreements, such Hedging Agreement or Treasury Services Agreement, as
applicable. Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.
          SECTION 11.4. Termination; Release. When all the Obligations and all
other Secured Obligations then due and outstanding (other than, in each case,
amounts in respect of indemnification, expense reimbursement, tax gross-up or
yield protection for which no claim has been made) have been paid in full and
the Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash collateralized in accordance with
the provisions of the Credit Agreement, this Agreement shall terminate. Upon the
sale, transfer or other disposition of any Pledged Collateral permitted under
the Credit Agreement (other than any such sale, transfer or disposition to a
Loan Party), the Lien on such Pledged Collateral shall automatically be
released. Upon any Pledgor ceasing to be a Subsidiary of Parent pursuant to a
transaction permitted pursuant to the Credit Agreement, the Lien on all Pledged
Collateral of such Pledgor shall be released and such Pledgor shall cease to be
a Pledgor, and shall cease to have any further obligations, hereunder. Upon such
release or any release of Pledged Collateral or any part thereof in accordance
with the provisions of the Credit Agreement, the Collateral Agent shall, upon
the request and at the sole cost and expense of the Pledgors, assign, transfer
and deliver to Pledgor, against receipt and without recourse to or warranty by
the Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Pledged Collateral, proper
documents and instruments (including UCC-3 termination financing statements or
releases) acknowledging the termination hereof or the release of such Pledged
Collateral, as the case may be.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, any other document evidencing the Secured
Obligations or applicable law, no notice to or demand on any Pledgor in any case
shall entitle any Pledgor to any other or further notice or demand in similar or
other circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of
Parent set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.



--------------------------------------------------------------------------------



 



-28-

          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 10.09 and 10.10 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. No
Pledgor shall be entitled to any credit against the principal, premium, if any,
or interest payable under the Credit Agreement, and no Pledgor shall be entitled
to any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.
          SECTION 11.12. No Claims Against Collateral Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Pledged Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations



--------------------------------------------------------------------------------



 



-29-

or duties of any Pledgor thereunder or to take any action to collect or enforce
any such contract, agreement or other document included in the Pledged
Collateral hereunder. The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.
          SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement, any
Hedging Agreement, any Treasury Services Agreement or any other Loan Document,
or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document or any other
agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Hedging
Agreement, any Treasury Services Agreement or any other Loan Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



 



S-1

     IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            BEARINGPOINT, INC.,
as Pledgor
      By:   /s/ Harry L. You        Name:   Harry L. You        Title:   Chief
Executive Officer     

            BEARINGPOINT, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

BEARINGPOINT AMERICAS, INC.
BEARINGPOINT GLOBAL OPERATIONS, INC.
BEARINGPOINT GLOBAL, INC.
BEARINGPOINT INTERNATIONAL I, INC.
BEARINGPOINT USA, INC.
OAD ACQUISITION CORP.
OAD GROUP, INC.
PEATMARWICK, INC.
METRIUS, INC.
SOFTLINE ACQUISITION CORP.
SOFTLINE CONSULTING AND INTEGRATORS, INC., as
Pledgors

                  By:   /s/ Judy Ethell        Name:   Judy Ethell       
Title:   President     



--------------------------------------------------------------------------------



 



S-2

            BEARINGPOINT BG, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT ENTERPRISE HOLDINGS, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT ISRAEL, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT PUERTO RICO, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     



--------------------------------------------------------------------------------



 



S-3

            BEARINGPOINT RUSSIA, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT SOUTH PACIFIC, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            BEARINGPOINT SOUTHEAST ASIA, LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            i2 MID ATLANTIC LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     

            i2 NORTHWEST LLC,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     



--------------------------------------------------------------------------------



 



S-4

            PELOTON HOLDINGS, L.L.C.,
as Pledgor
      By:   /s/ Judy Ethell        Name:   Judy Ethell        Title:  
President     



--------------------------------------------------------------------------------



 



S-5

            UBS AG, STAMFORD BRANCH,
as Collateral Agent
      By:   /s/ Richard L. Tavrow        Name:   Richard L. Tavrow       
Title:   Director, Banking Products Services, US     

                  By:   /s/ David B. Julie        Name:   David B. Julie       
Title:   Associate Director, Banking Products Services, US     